Case 1:20-cr-00451-PKC Document 8 Filed 09/09/20 Page 1of1
Case 1:20-cr-00451-PKC Document 7-1 Filed 09/09/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv. ORDER
LAMONT BURGE, 20 Cr. 451 (PKC)
Defendant.

 

 

Upon the application of the United States, by and through Assistant United States Attorney
Jacob R. Fiddelman, and with the consent of Lamont Burge, the defendant, by and through Jill
Shellow, Esq., his counsel, it is hereby

ORDERED that the time between the date of this Order and S 2th / / fA_ is
if

hereby excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), in the interests of justice.

 

The Court finds that the ends of justice served by granting this continuance outweigh the best
interests of the public and the defendant in a speedy trial, because the continuance is designed to
ensure the effective representation of counsel in the face of difficulties posed by the COVID-19
pandemic, to permit the parties to engage in discussions regarding a potential pretrial resolution of
this matter, and to reflect the limited availability of jury trials in this District in light of the COVID-

19 pandemic.

SO ORDERED.
Dated: New York, New York es a,
September &7 , 2020 a ee a

   

Out ra a a
HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 

 
